


Exhibit 10.32
FIFTH AMENDMENT TO LEASE
THIS FIFTH AMENDMENT TO LEASE (“Fifth Amendment”) is entered into effective as
of the 31st day of March, 2014 (“Amendment Date”), by and between NEA GALTIER,
LLC, a Delaware limited liability company (“Landlord”), and CRAY INC., a
Washington corporation (“Tenant”).
RECITALS
A.    Landlord and Tenant are parties to that certain Office Lease Agreement
dated July 2, 2009, as amended by an October, 2009 First Amendment, an April 21,
2011 Second Amendment, an August 31, 2011 Third Amendment and an April 1, 2012
Fourth Amendment (collectively, the “Lease”) concerning the leasing of premises
in the property commonly known as Cray Plaza located in the City of St. Paul,
County of Ramsey, State of Minnesota, as more fully described in the Lease; and
B.    The parties wish to amend the Lease as set forth in this Fifth Amendment.
AGREEMENT
In consideration of the covenants of the parties’ contained herein and other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:
1.Capitalized terms not defined herein shall have the meaning ascribed to them
in the Lease.


2.Premises. Landlord leases to Tenant and Tenant leases from Landlord Suite 530,
consisting of approximately 3,789 rentable square feet on the 5th Floor of the
Building (the “Suite 530 Space”). The Actual Commencement Date for the Suite 530
Space shall be April 1, 2014 and shall expire contemporaneously with the
existing Lease.


Therefore, the premises will contain a total of 65,688 rentable square feet,
consisting of the following:
First Floor    Suite B-1    4,840 RSF
Second Floor    Suite Al    13,993 RSF
Second Floor    Suite A2    8,463 RSF
Second Floor    Suite A3    5,714 RSF
Second Floor    Suite A4    13,575 RSF
Third Floor    Suite 310    4,996 RSF
Fifth Floor    Suite 530    3,789 RSF
Fifth Floor    Suite 550    5,787 RSF
Fifth Floor    Suite 560    4,531 RSF


3.Base Rent. The current Gross Full Service Rent schedule is hereby deleted in
its entirety and replaced instead with the following: Gross Full Service Rent
for the Premises shall be the amount set forth on the rent chart set forth on
attached and incorporated Schedule 1 (for the time periods reflected therein)
(the “Rent Chart”).


4.Floor Plan. As of the Actual Commencement Date for the Suite 530 Space,
Exhibit A to the Lease is deleted in its entirety and replaced instead with
attached and incorporated Exhibit A.






--------------------------------------------------------------------------------




5.Condition of the Suite 530 Space. Except as set forth in the Fifth Amendment,
Tenant accepts the Suite 530 Space in its “AS-IS” as of the Amendment Date. All
terms, covenants, conditions and obligations with respect to the design,
construction and delivery of the Suite 530 Space are set forth in the attached
workletter (the “Workletter”), which replaces Exhibit D to the Lease in its
entirety as it relates to the Suite 530 Space.


6.Parking. Additional parking shall be available to Tenant at the then current
market parking rates in the Building,


7.Tenant’s Representations and Warranties. Tenant represents and warrants that:
(a) the Lease is in full force and effect; (b) the Lease has not been assigned
or encumbered by Tenant and the Premises have not been sublet in whole or in
part; (c) Tenant has no defense or counterclaim to the enforcement of the Lease,
as amended hereby; (d) Landlord is not in default under any of its obligations
under the Lease; (e) to Tenant’s actual knowledge, Tenant is not in default
under any of its obligations under the Lease; and (f) the person executing this
Fifth Amendment on behalf of Tenant is duly authorized to do so by all necessary
action and this Fifth Amendment enforceable against Tenant in accordance with
its terms.


8.Landlord’s Representations and Warranties. Landlord represents and warrants
that: (a) the Lease is in full force and effect; (b) Landlord has not served
Tenant with a notice alleging defaults of Tenant’s obligations under the Lease
which remain uncured, and Landlord is not aware of any default by Tenant in its
obligation to pay rent; (c) to Landlord’s actual knowledge, Landlord is not in
default under any of its obligations under the Lease; and (d) the person
executing this Fifth Amendment on behalf of Landlord is duly authorized to do so
by all necessary action, and this Fifth Amendment is enforceable against
Landlord in accordance with its terms.


9.Conflict of Terms. In the event of a conflict between the terms of this Fifth
Amendment and the terms of the Lease, the terms of this Fifth Amendment shall
govern.


10.No Further Modification of Lease. Except to the extent modified herein, all
other terms and provisions of the Lease shall remain in full force and effect.


11.Entire Agreement. This Fifth Amendment supersedes all prior negotiations,
representations, understandings and agreements of, by or between Landlord and
Tenant with respect to the subject matter hereof, all of which shall be deemed
fully merged herein.


12.Invalidity. If any provision of this Fifth Amendment shall be invalid or
unenforceable, the remainder of this Fifth Amendment or the application of such
provision other than to the extent that it is invalid or unenforceable shall not
be affected, and each provision of this Fifth Amendment shall remain in full
force and effect notwithstanding the invalidity or unenforceability of such
provision, but only to the extent that application and/or enforcement, as the
case may be, would be equitable and consistent with the intent of the parties in
entering into this Fifth Amendment.


13.Counterparts; Facsimile/Electronic Mail. This Fifth Amendment may be signed
in several counterparts, each of which shall be deemed an original, and all such
counterparts shall constitute one and the same instrument. A facsimile or
electronic copy of this Fifth Amendment and any signatures thereon will be
considered for all purposes as originals.










--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Fifth Amendment to Lease has been executed effective as
of the Amendment Date.
LANDLORD:
NEA GALTIER, LLC,
a Delaware limited liability company
By: National Exchange Advisors Galtier, LLC,
a Delaware limited liability company,
Its: Sole Member
By: National Exchange Advisors, LLC,
a California limited liability company,
Its: Manager
By:/s/ Steven M. Resnick 
Steven M. Resnick,
Its: Managing Member
TENANT:
CRAY INC.
By: /s/ Michael C. Piraino
       Name: Michael C. Piraino
       Title: VP Administration &
                   General Counsel
              

































--------------------------------------------------------------------------------






SCHEDULE 1
Rent Chart
 
 
 
Suite 530
 
 
 
Combined Total
Lease Term
Monthly
 
 
 
 
Combined
 
Annualized
 
Start Date
End Date
61,899
 
3,789
Monthly
 
Monthly Total
 
12 Months
65,688
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11/1/2011
12/31/2011
$101,894.02
 
 
 
 
 
 
 
 
1/1/2012
3/31/2012
$101,894.02
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4/1/2012
10/31/2012
$101,375.14
 
 
 
 
 
 
 
 
11/1/2012
10/31/2013
$104,416.52
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
11/1/2013
3/31/2014
$107,548.87
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4/1/2014
10/31/2014
$107,548.87
 
$20.85
$6,583.39
 
$114,132.26
 
$1,369,587.09
$20.85
 
 
 
 
 
 
 
 
 
 
 
11/1/2014
10/31/2015
$110,775,35
 
$21.48
$6,782.31
 
$117,557.66
 
$1,410,691.92
$21.48
11/1/2015
10/31/2016
$114,098.58
 
$22.12
$6,984.39
 
$121,082.97
 
$1,452,995,64
$22.12
11/1/2016
10/31/2017
$117,521.51
 
$22.78
$7,192.79
 
$124,714.30
 
$1,496,571.54
$22.78
11/1/2017
10/31/2018
$121,047.19
 
$23.47
$7,410.65
 
$128,457.84
 
$1,541,494.11
$23.47
11/1/2018
10/31/2019
$124,678.59
 
$24.17
$7,631.68
 
$132,310.27
 
$1,587,723.21
$24.17
11/1/2019
4/30/2020
$128,418.98
 
$24.90
$7,862.18
 
$136,281.16
 
$1,635,373.86
$24.90





Schedule 1, Page 1




